     Case 1:17-cv-01169-NONE-JDP Document 48 Filed 09/30/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11     BRIAN SCOTT KEENE,                               Case No. 1:17-cv-01169-NONE-JDP
12                        Plaintiff,                    FINDINGS AND RECOMMENDATIONS
                                                        THAT THE COURT DISMISS THE CASE
13             v.                                       FOR PLAINTIFF’S FAILURES TO
14                                                      PROSECUTE AND TO COMPLY WITH
       KIRAN TOOR, et al.,
                                                        COURT ORDERS
15                        Defendants.
                                                        FOURTEEN-DAY DEADLINE
16

17

18          Plaintiff is a state prisoner proceeding without counsel in this civil rights action brought
19   under 42 U.S.C. § 1983. On February 21, 2020, defendants filed a motion for summary
20   judgment. ECF No. 38. On March 23, 2020, plaintiff filed a motion for a 90-day extension to
21   file his opposition. The court granted plaintiff’s unusually long extension. ECF No. 41.
22   However, instead of filing an opposition, plaintiff filed a second motion for a 90-day extension.
23   ECF No. 42. The court granted plaintiff’s extension in part, allowing another 45 days for plaintiff
24   to oppose summary judgment. Plaintiff did not file an opposition. On September 2, the court
25   ordered plaintiff to show cause why this case should not be dismissed for plaintiff’s failures to
26   prosecute and comply with court orders. ECF No. 46. Plaintiff responded by seeking to have his
27   case dismissed without prejudice on September 28. ECF No. 47. Plaintiff explains that he no
28   longer wishes to pursue litigation in this case.
                                                         1
     Case 1:17-cv-01169-NONE-JDP Document 48 Filed 09/30/20 Page 2 of 3

 1           The court may dismiss a case for plaintiff’s failure to prosecute or failure to comply with a

 2   court order. See Fed. R. Civ. P. 41(b); Hells Canyon Pres. Council v. U.S. Forest Serv., 403 F.3d

 3   683, 689 (9th Cir. 2005). Such dismissal can be a harsh penalty, but a district court has duties to

 4   resolve disputes expeditiously and to avoid needless burden for the parties. See Fed. R. Civ. P. 1;

 5   Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002).

 6           In considering whether to dismiss the case for failure to prosecute, a court ordinarily

 7   considers five factors: “(1) the public’s interest in expeditious resolution of litigation; (2) the

 8   court’s need to manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy

 9   favoring disposition of cases on their merits and (5) the availability of less drastic sanctions.”

10   Omstead v. Dell, Inc., 594 F.3d 1081, 1084 (9th Cir. 2010) (quoting Henderson v. Duncan, 779

11   F.2d 1421, 1423 (9th Cir.1986)). These heuristic factors merely guide the court’s inquiry; they

12   are not conditions precedent for dismissal. See In re Phenylpropanolamine (PPA) Products

13   Liability Litig., 460 F.3d 1217, 1226 (9th Cir. 2006).

14           “The public’s interest in expeditious resolution of litigation always favors dismissal.”

15   Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002) (quoting Yourish v. California

16   Amplifier, 191 F.3d 983, 990 (9th Cir. 1999)). Accordingly, this factor weighs in favor of

17   dismissal.

18           Turning to the risk of prejudice, pendency of a lawsuit, on its own, is not sufficiently

19   prejudicial to warrant dismissal. Id. (citing Yourish, 191 F.3d at 991). However, delay inherently

20   increases the risk that witnesses’ memories will fade and evidence will become stale, id. at 643,
21   and it is plaintiff’s failure to prosecute this case that is causing delay. Therefore, the third factor

22   weighs in favor of dismissal.

23           As for the availability of lesser sanctions, at this stage in the proceedings there is little

24   available to the court that would constitute a satisfactory lesser sanction while protecting the court

25   from further unnecessary expenditure of its scarce resources. Monetary sanctions are of little use,

26   considering plaintiff’s incarceration and in forma pauperis status, and the preclusion of evidence
27   or witnesses is not available. While dismissal is generally a harsh sanction, plaintiff has indicated

28
                                                          2
     Case 1:17-cv-01169-NONE-JDP Document 48 Filed 09/30/20 Page 3 of 3

 1   that he no longer wishes to prosecute this case—and that he in fact himself seeks dismissal. ECF

 2   No. 47.

 3             Finally, because public policy favors disposition on the merits, this factor weighs against

 4   dismissal. Id.

 5             After weighing the factors, including the court’s need to manage its docket—and

 6   plaintiff’s stated desire for dismissal—the court finds that dismissal is appropriate. The court will

 7   recommend dismissal without prejudice.

 8             Findings and Recommendations

 9             The court recommends

10                 1. that the case be dismissed without prejudice for plaintiff’s failures to prosecute

11                     and to comply with court orders, and

12                 2. that the motion for summary judgment, ECF No. 38, be denied as moot.

13             The undersigned submits these findings and recommendations to the U.S. district judge

14   presiding over the case under 28 U.S.C. § 636(b)(1)(B) and Local Rule 304. Within fourteen

15   days of the service of the findings and recommendations, the parties may file written objections to

16   the findings and recommendations with the court and serve a copy on all parties. The document

17   containing the objections must be captioned “Objections to Magistrate Judge’s Findings and

18   Recommendations.” The presiding district judge will then review the findings and

19   recommendations under 28 U.S.C. § 636(b)(1)(C).

20
     IT IS SO ORDERED.
21

22
     Dated:       September 30, 2020
23                                                        UNITED STATES MAGISTRATE JUDGE
24

25   No. 204
26
27

28
                                                         3
